IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


CONDEMNATION OF PERMANENT AND             : No. 283 WAL 2018
TEMPORARY RIGHTS OF WAY FOR               :
THE TRANSPORTATION OF NATURAL             :
GAS IN BUFFALO TOWNSHIP,                  : Petition for Allowance of Appeal from
WASHINGTON COUNTY,                        : the Order of the Commonwealth Court
PENNSYLVANIA, OVER LANDS OF DR.           :
LARRY G. AND MARY P. SMITH BY             :
NATIONAL FUEL GAS SUPPLY                  :
CORPORATION DR. LARRY G. SMITH            :
AND MRS. MARY P. SMITH, HUSBAND           :
AND WIFE V. NATIONAL FUEL GAS             :
SUPPLY CORPORATION                        :
                                          :
                                          :
PETITION OF: LARRY G. SMITH AND           :
MARY P. SMITH                             :


                                    ORDER



PER CURIAM

     AND NOW, this 24th day of December, 2018, the Petition for Allowance of Appeal

is DENIED.